DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 June 2022 has been entered.
Response to Arguments
Applicant's arguments filed 19 April 2022 have been fully considered but they are not persuasive.
The remarks have persuasively shown written description and enablement for the claimed “processor configured to…acquire mass profile data of the sample based on a result of analysis by the analyzer” however, there are still issues with regards to determining which one of the wired communicator and the wireless communicator the information processing apparatus is connected to and determining a percent of thinning and reducing a data amount of the mass profile data by the percentage of thinning.  The remarks are discussed in detail below.
With regards to the indefiniteness issues, the remarks do not specifically address them.  There is no claimed or disclosed correlation between the resolution of the display and the mass range to determine a percentage of thinning, therefore the boundaries are unclear because one of ordinary skill in the art cannot determine what is and is not covered by the claim.  
Similarly, the claims are still indefinite because there is no disclosed “processor configured to execute a control program to determine which one of the wired communicator and the wireless communicator the information processing apparatus is connected to”.  Specifically, while paragraph [0049] teaches a connection determiner detects the information processing apparatus connected to the wired communicator or the wireless communicator, there is no disclosed detecting mechanism or method of detecting the wired or wireless communicator, therefore the breath of the claims are unclear.  That is, the communicators are not disclosed to have any means of communication with the connection determiner so as to achieve the result of determining connection, therefore the breath of the claims are unclear as to what is considered to be covered by “a processor configured to execute a control program to determine which one of the wired communicator and the wireless communicator the information processing apparatus is connected to”.
 
Claim rejections under 35 USC § 112(a)
The remarks take the position that the amendments have overcome these issues.  Specifically pages 9-10 of the remarks point to figure 2 showing a processor including the functional configuration.  Pages 10-11 describe the flow chart of figure 3.  Starting on page 11, the remarks deviate from the written disclosure.  Page 11 recites:
 “First, the connection determiner (131) detects whether an information processing 
apparatus (2) is connected to a wired communicator (110) or a wireless communicator (120) by 
receiving a signal from the wired communicator (110) (step S1)” (emphasis added)

The specification does not suggest the determiner detects whether an information processing apparatus is connected to a wired or wireless communicator by receiving a signal from a wired communicator.  The specification is silent as to how the determination is made.  Paragraph [0049] of the published application merely recites:
“First, the connection determiner 131 detects the information processing apparatus 2 connected to the wired communicator 110 or the wireless communicator 120 (step S1).”
There is no mention of receiving any signal to make the determination.  The specification only suggests the determination is made.  There is no suggestion as to how the determination is made raising question as to whether the applicant had possession of the claimed invention at the effective filing date of the claimed invention.
The remarks then recite:
That is, the connection determiner (131) detects the connection between the information processing apparatus (2) and the wired communicator (110) (step S2), and the connection of the information processing apparatus (2) to the wired communicator (110) means that the information processing apparatus (2) is connected by the wired LAN. 

Paragraph [0049] of the published application recites:
 “the connection determiner 131 determines whether the information processing apparatus 2 detected in the step S1 is connected to the wired communicator 110 (step S2). When the information processing apparatus 2 is connected to the wired communicator 110, the connection determiner 131 proceeds to the step S3.”
The connection determiner is disclosed to detect a connection, however there is no disclosure as to how such a detection is achieved since there is no disclosed signal sent from the wired communicator, nor detection mechanism of the determiner to make such a determination. Since there is no disclosed signal from the wired communicator and no detection device of the connection determiner disclosed, the specification lacks written description for the claimed “determine which one of the wired communicator and the wireless communicator the information processing apparatus is connected.”
The remarks continue:
When the information processing apparatus (2) is connected to the wired communicator 
(110) (S2), a signal is sent to the operation instructor (132) to determine whether an operating11 Application No. 16/598,479 
Reply to Office Action of December 27, 2021 instruction is acquired from the wired communicator (110) (step S3). 

There is no disclosure of a signal sent to the operation instructor, rather the specification merely suggests that ““When the information processing apparatus 2 is connected to the wired communicator 110 in the step S2, the operation instructor 132 determines whether an operating instruction is acquired from the wired communicator 110 (step S3)” ([0051]).  The specification is silent as to how the operation instructor becomes aware that the information processing apparatus is connected to the wired communicator.  Indeed figure 2 shows no line of communication between operation instructor (132) and connection determiner (131).  Since the connection determiner 131 is disclosed to determine “whether the information processing apparatus 2 detected in the step S1 is connected to the wired communicator 110 (step S2)”.  It is not clear how a signal can be sent to the operation instructor 132 to determine operating instruction is acquired from the wired communicator 110.
The remarks continue by reciting:

When the operating instruction is not acquired, the operation instructor (132) waits until the operating instruction is acquired. When the operating instruction is acquired, the operation instructor (132) gives the operating instruction to the firmware (220) (step S4). 

This is identical to language recited in paragraph [0051] of the specification.  The operation instruction is from the PC via wired or wireless communicator ([0038]).

The remarks continue by reciting:
Subsequently, the data acquirer (133) acquires various data and processes the acquired data (step S5). Various data includes mass profile data acquired from the firmware (220) and image data acquired from the imager (307). The data processing includes peak detection, waveform processing such as filtering of mass profile data.
This is similar language recited in paragraph [0052].

The remarks recite:
The storage controller (134) allows the storage device (140) to store various data acquired or processed (step S6). The transmitter (135) transmits various data acquired or processed from the wired communicator (110) to the information processing apparatus (2) (step S7) and ends the control processing.
This is language taken from paragraph [0054].
The remarks then begin to deviate from the disclosed invention by reciting:
On the other hand, when the information processing apparatus (2) is not connected to the wired communicator (110), the connection determiner (131) determines that the information processing apparatus (2) is connected to the wireless communicator (120). In other words, one skilled in the art would understand that the connection determiner (131) determines that unless the wired communicator (110) is detected, the information processing apparatus (2) is connected to the wireless communicator (120) by default. The connection of the information processing apparatus (2) to the wireless communicator (120) means that the information processing apparatus (2) is connected by the wireless LAN.
While paragraph [0049] teaches that 
“when the information processing apparatus 2 is not connected to the wired communicator 110, that is, when the information processing apparatus 2 is connected to the wireless communicator 120”
Since the specification does not show the applicant to be in possession of how the determination of connection to the wired communicator is made (see above), it is not clear how the connection to the wireless can be determined.

The remarks continue by reciting:
Then, the operation instructor (132) determines whether an operating instruction is acquired from the wireless communicator (120) (step S8).
Similar to the discussion above, the specification is silent as to how the operation instructor becomes aware that the information processing apparatus is acquired from  the wireless communicator.  Indeed figure 2 shows no line of communication between operation instructor (132) and connection determiner (131).  Since the connection determiner 131 is disclosed to determine “whether the information processing apparatus 2 detected in the step S1 is connected to the wired communicator 110 (step S2)”.  It is not clear how a signal can be sent to the operation instructor 132 to determine operating instruction is acquired from the wireless communicator 120.
The remarks continue:
When the operating instruction is not acquired, the operation instructor (132) waits until the operating instruction is acquired. When the operating instruction is acquired, the operation instructor (132) gives the operating instruction to the firmware (220) (step S9). Thereafter, the data acquirer (133) acquires various12 Application No. 16/598,479Reply to Office Action of December 27, 2021data and processes the acquired data (step S 10). The storage controller (134) allows the storage device (140) to store various data acquired or processed (step S11). 

This language is similar to that of paragraph [0054].

Page 13 of the remarks recite:
The data amount reducer (136) reduces the data amount of the mass profile data out of the data by thinning the mass profile data. That is, a user designates (i.e., selects) a mass range in the mass profile in a GUI of the information processing apparatus (2) in advance. Then, based on the selected mass range and a resolution of a display in the GUI, the data amount reducer (136) determines a percentage of thinning of the data amount of the mass profile data out of the data and reduces (i.e., thins) the data amount of the mass profile data out of the data by the determined percentage. One skilled in the art would understand that the data amount reducer (136) can determine a percentage of thinning of the data amount of the mass profile data out of the data, for example, through calculations or mathematical formulas without undue experimentation, based on the selected mass range and a resolution of a display in the GUI.
This does not persuasively show possession of “determine a percentage of thinning of the mass profile data based on a mass range designated by a user and a resolution of a display of the mass profile”.  Initially, with regards to the written description requirement, the question is not whether it would require undo experimentation to determine a percentage of thinning of the data amount of the mass profile data out of the data, the question is whether the applicant had possession of the claimed processor to determine a percentage of thinning of the mass profile data at the effective filing date of the claimed invention.  Relying on experimentation of one of ordinary skill in the art does not show possession.  As discussed previously, there is no detail as to how a mass range and a resolution could be used for determining a percentage thinning of the mass profile data.  It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification must explain how the claimed function is achieved. See MPEP 2161.01.  In the instant case, paragraphs [0010] and [0055] merely recite that the percentage of thinning is determined according to the mass range and resolution of a display, however there is no disclosure as to how the processor would be programmed to achieve the claimed reduction by correlating a mass range and resolution of a display.  A mass range merely indicates the range upon which the mass spectrum is observed and the resolution of a display merely indicates a resolution of a screen (i.e. number of distinct pixels in each dimension).  The specification is silent as to how these two particular properties are correlated to determine a percentage of thinning that is used to reduce the data.  Therefore, the specification fails to show possession of the claimed invention.  
Moreover, the specification fails to support any display resolution and mass range to determine a percentage of thinning.   The specification clearly recites “The percentage of thinning is determined according to the mass range and resolution of the mass profile to be displayed in the GUI of the information processing apparatus 2”.  That is, the display is the GUI of the claimed information processing apparatus 2.  Since there is no claimed nexus between the display and the information processing apparatus, the breath of the claim covers any display (i.e. including displays not associated with an information processing apparatus).  Since the disclosed display requires the information processing apparatus to determine the percentage of thinning, the breath of the claim is only covered for “an information processing apparatus comprising a graphic user interface” and determine a percentage of thinning of the mass profile data based on a mass range designated by a user and a resolution of a display in the graphic user interface.  However even if this clarification were made the issues above would still remain.
With regards to the enablement issue, the remarks suggest one skilled in the art would understand that the data amount reducer can determine a percentage of thinning of the data amount of the mass profile data out of the data, for example, through calculations or mathematical formulas without undue experimentation.  This has not been found persuasive.  As discussed in the instant invention the state of the prior art is that it is “not easy to efficiently control the mass spectrometer by the information processing apparatus through the wireless LAN” because of “a large volume of data” ([0004]).  Further that an “object of the present invention is to provide a mass spectrometer and a mass spectrometry system that can be more efficiently controlled by a wirelessly connected information processing apparatus” ([0005]).  Prior to the claimed invention the level of one of ordinary skill in the art was to transmit the large amount of data, which, as admitted by the applicant’s specification, is not easy to control.   Since there is no guidance on formulas or calculations to determine the percentage of thinning and one of ordinary skill in the art would not thin data, one of ordinary skill in the art would not be enabled to make and use the claimed invention without undue experimentation. The remarks have failed to provide any evidence that one of ordinary skill in the art would be able to take a resolution of a GUI display and a mass range to determine a percentage of thinning without undue experimentation.  The specification does not give enough information to determine a percent thinning of the mass profile data based on a mass range and a resolution of a display.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-13 and 16-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 lacks written description for (underlined limitations lack written description) “a processor configured to execute a control program to determine which one of the wired communicator and the wireless communicator the information processing apparatus is connected to, …determine a percentage of thinning of the mass profile data based on a mass range designated by a user and a resolution of a display of the mass profile, reduce a data amount of the mass profile data by the percentage of thinning of the mass profile data when the processor determines the information processing apparatus is connected to the wireless communicator, transmit the mass profile data having the reduced data amount to the information processing apparatus through the wireless communicator when the processor determines the information processing apparatus is connected to the wireless communicator, and transmit the mass profile data to the information processing apparatus through the wired communicator when the processor determines the information processing apparatus is connected to the wired communicator”.  
Specifically, claim 1 requires a program to achieve a determination of wired or wireless communicator connection to an information processing apparatus and determining a percentage of thinning and actual reducing the data by the thinning amount.  The specification merely suggests that the results occur. 
With regards to determining which one of the wired or wireless communicator the information processor is connected to, the specification merely recites:
“the connection determiner 131 detects the information processing apparatus 2 connected to the wired communicator 110 or the wireless communicator 120 (step S1). Further, the connection determiner 131 determines whether the information processing apparatus 2 detected in the step S1 is connected to the wired communicator 110 (step S2). When the information processing apparatus 2 is connected to the wired communicator 110, the connection determiner 131 proceeds to the step S3. On the other hand, when the information processing apparatus 2 is not connected to the wired communicator 110, that is, when the information processing apparatus 2 is connected to the wireless communicator 120, the connection determiner 131 proceeds to the step S8.” ([0049])
The connection determiner is disclosed to detect a connection, however there is no disclosure as to how such a detection is achieved since there is no disclosed signal sent and generated from the wired communicator, nor detection mechanism of the determiner to make such a determination. Since there is no disclosed signal from the wired communicator and no detection device of the connection determiner disclosed, the specification lacks written description for the claimed “determiner which one of the wired communicator and the wireless communicator the information processing apparatus is connected to”.  That is, one of ordinary skill in the art would not recognize the structure of the disclosed connection determiner that would allow for the detection of a connection.  The specification seems to imply some communication between the communicators and the connection determiner, however the specification is not clear as to what structure allows for the detection of the connection nor how the connection is performed, leaving one of ordinary skill in the art in doubt of the applicant’s possession of the claimed invention.  It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification must explain how the claimed function is achieved. See MPEP 2161.01.  In the instant case, paragraphs [0049] merely recite that a determination of connection is made by  detection, however there is no disclosure as to how the processor would be programmed to achieve the claimed determination of connection based on a detection of the connection determiner.  Therefore, the specification fails to show possession of the claimed invention.
With regards to the percentage of thinning and reduction, there is no detail as to how a mass range and a resolution could be used for determining a percentage thinning of the mass profile data.  It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification must explain how the claimed function is achieved. See MPEP 2161.01.  In the instant case, paragraphs [0010] and [0055] merely recite that the percentage of thinning is determined according to the mass range and resolution of a display, however there is no disclosure as to how the processor would be programmed to achieve the claimed reduction by correlating a mass range and resolution of a display.  A mass range merely indicates the range upon which the mass spectrum is observed and the resolution of a display merely indicates a resolution of a screen (i.e. number of pixels per dimension).  The specification is silent as to how these two particular properties are correlated to determine a percentage of thinning that is used to reduce the data.  Therefore, the specification fails to show possession of the claimed invention.  
Similarly, the contingent clauses (i.e. when the processor determines wireless connection…when the processor determines wired connection) lack written description because the specification provides no disclosure of how the determination is made.
Additionally, claim 1 lacks written description for requiring “a percentage determined based on a designated mass range of a mass profile and resolution of a display of the mass profile”.  The specification fails to support any display resolution and mass range to determine a percentage of thinning.   The specification clearly recites “The percentage of thinning is determined according to the mass range and resolution of the mass profile to be displayed in the GUI of the information processing apparatus 2”.  That is, the display is the GUI of the claimed information processing apparatus 2.  Since there is no claimed nexus between the display and the information processing apparatus, the breath of the claim covers any display (i.e. including displays not associated with an information processing apparatus).  Since the disclosed display requires the information processing apparatus to determine the percentage of thinning, the breath of the claim is only covered for “an information processing apparatus comprising a graphic user interface” and determine a percentage of thinning of the mass profile data based on a mass range designated by a user and a resolution of a display in the graphic user interface.”  
Claim 13 is commensurate in scope with claim 1 and therefore fails to satisfy the written description requirement for the same reasons above.
Claims 4-12 and 16-24 lack written description by virtue of their dependencies on respective independent claims 1 and 13.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-13 and 16-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 lacks enabling disclosure for “determine a percentage of thinning of the mass profile data based on a mass range designated by a user and a resolution of a display of the mass profile, reduce a data amount of the mass profile data by the percentage of thinning of the mass profile data”.  
Claim 1 fails to meet the enablement requirement because the state of the prior art was disclosed as “Suppose the analysis system described in WO 2014/030434 A1 is configured to use a mass spectrometer. In this case, an information processing apparatus is required to give an operating instruction to a mass spectrometer at a high speed and in real time, and the mass spectrometer is required to transmit data to the information processing apparatus at a high speed and in real time. However, in the mass spectrometer, many types of control objects such as a vacuum gauge, a vacuum pump, an amplifier and a switch for voltage control, and a motor for a stage on which a sample is placed and a camera are provided, and a large volume of data is produced at a high speed. Therefore, realistically, it is not easy to efficiently control the mass spectrometer by the information processing apparatus through the wireless LAN.” (paragraph [0004]).
The specification aside from suggesting that the data is reduced, compressed or thinned, the specification does not disclose how such thinning, reduction or compression is accomplished.  Since the level of one of ordinary skill in the art at the time of the invention was not to transmit the data through the wireless LAN because of its large volume, one of ordinary skill in the art is not given enough information as to how to make and use the device.
Specifically, the claimed circuitry is only functionally described without any discussion of how they are made and used.  Paragraph [0047] of the instant published application recites:
FIG. 2 is a diagram showing the configuration of the control device 130 of FIG. 1. FIG. 3 is a flow chart showing the algorithm of the control processing of the mass spectrometer 1 performed by the control device 130. As shown in FIG. 2, the control device 130 includes a connection determiner 131, an operation instructor 132, a data acquirer 133, a storage controller 134, a transmitter 135 and a data amount reducer 136 as functions.
	That is, figure 2 only shows the connection determiner, data acquirer, data amount reducer and transmitter as their functions.  Moreover, the flow chart of figure 3 merely describes the determination of a percentage and reduction as claimed.  Specifically, paragraph [0055] recites:
“The data amount reducer 136 reduces the data amount of the mass profile data out of the data that is acquired or processed in the step S10 (step S12). The data amount is reduced by compression or thinning of the mass profile data. Here, the user can designate the mass range in the mass profile to be displayed in the GUI of the information processing apparatus 2 in advance. The percentage of thinning is determined according to the mass range and resolution of the mass profile to be displayed in the GUI of the information processing apparatus 2. In this case, it is possible to display the mass profile in the GUI of the information processing apparatus 2 in a required mass range without degrading resolution.”
	The correlation between a resolution of a GUI display and mass range is not disclosed leaving one of ordinary skill in the art without any correlation between the resolution of a GUI and a user selected mass range to determine the claimed percentage of thinning.  The breath of the claims covers any algorithm of a processor to perform the claimed functional steps, however no algorithm is disclosed to enable one of ordinary skill in the art to make and use the claimed invention without undue experimentation.  For instance, the specification is silent as to how a mass range and resolution can be correlated to determine a thinning percentage to reduce the data.  There is no direction or working examples provided in the specification of how to determine the percentage of thinning of the mass profile data based on mass range and resolution of a display.  Since one of ordinary skill in the art would not transmit the data wirelessly as suggested by the specification due to it large size, one of ordinary skill in the art would not be able to make and use the claimed invention without undue experimentation.
	MPEP 2164.06(a) recites: “It is common that doubt arises about enablement because information is missing about one or more essential claim elements or relationships between elements which one skilled in the art could not develop without undue experimentation. In such a case, the examiner should specifically identify what information is missing and why the missing information is needed to provide enablement”
	In the instant case, the specification is silent with regards to what constitutes the circuitry for data amount reducer as claimed.
	Moreover, MPEP 2164.06(c)(I) recites “where the specification provides in a block diagram disclosure of a complex system that includes a microprocessor and other system components controlled by the microprocessor, a mere reference to a commercially available microprocessor, without any description of the precise operations to be performed by the microprocessor, fails to disclose how such a microprocessor would be properly programmed to (1) either perform any required calculations or (2) coordinate the other system components in the proper timed sequence to perform the functions disclosed and claimed. ”
	In the instant case, there is no disclosed algorithm or program to determine the percentage of thinning.
	Therefore claim 1 is non-enabled as required by 35 USC 112(a).
Claim 13 is commensurate in scope with claim 1 and therefore is non-enabled for the same reasons above.
Claims 4-12 and 16-24 are non-enabled by virtue of their dependencies on respective independent claims 1 and 13.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-13 and 16-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is vague and indefinite for requiring “a processor configured to execute a control program to determine which one of the wired communicator and the wireless communicator the information processing apparatus is connected to, …determine a percentage of thinning of the mass profile data based on a mass range designated by a user and a resolution of a display of the mass profile, reduce a data amount of the mass profile data by the percentage of thinning of the mass profile data when the processor determines the information processing apparatus is connected to the wireless communicator, transmit the mass profile data having the reduced data amount to the information processing apparatus through the wireless communicator when the processor determines the information processing apparatus is connected to the wireless communicator, and transmit the mass profile data to the information processing apparatus through the wired communicator when the processor determines the information processing apparatus is connected to the wired communicator”.  
Specifically, the specification fails to disclose the specific algorithm/program to facilitate determination of wireless or wired connection. For instance, paragraph [0049] merely recites that the connection is determined via detection, however there is no disclosed signal generated or sent from the disclosed wireless or wired communicator, nor detection mechanism of the connection determiner.  Therefore, the boundaries of the claim are unclear as to what structure is and is not covered by the claim.
Similarly, there is a lack of processing steps to correlate a mass range and resolution of a display to determine a percentage of thinning of the mass profile data based on a mass range designated by a user and a resolution of a display of the mass profile.  Since there is no correlation between the resolution of the display and a designated mass range, it is unclear what and what is not covered by the claim to determine a percentage of thinning.
Claim 13 is commensurate in scope with claim 1 and therefore is vague and indefinite for the same reasons above.
Claims 4-12 and 16-24 are vague and indefinite by virtue of their dependencies on respective independent claims 1 and 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616. The examiner can normally be reached M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881